          Case 1:19-cv-07976-AJN Document 34 Filed 08/21/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       8/21/2020

 Santiago Hernandez, et al.,

                        Plaintiff,
                                                                                 19-cv-7976 (AJN)
                –v–
                                                                                      ORDER
 San Marino at Soho Incorporated, et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       A jury trial in this action is currently scheduled to begin on December 14, 2020. Dkt. No.
33. A final pretrial conference is scheduled for December 7, 2020. Id.
       Because of restraints related to COVID-19 on this District’s jury program, a jury trial
cannot go forward at the currently scheduled date. To keep the currently scheduled trial date, the
parties would have to stipulate to a bench trial. The parties are therefore directed to confer and
advise the Court if they will stipulate to a bench trial no later than August 31, 2020. If not, the
Court will reschedule the jury trial to begin in 2021.

       SO ORDERED.


Dated: August 21, 2020                                __________________________________
       New York, New York                                      ALISON J. NATHAN
                                                             United States District Judge




                                                  1
